Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 1 of 21 PageID: 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 SERGIO D. FIORARANCIO, on behalf of                Case No.
 himself and all others similarly situated,

                    Plaintiff,                      CLASS ACTION COMPLAINT FOR
                                                    DAMAGES AND INJUNCTIVE RELIEF
        v.                                          PURSUANT TO 47 U.S.C. § 227 ET SEQ.
                                                    (TELEPHONE CONSUMER
 WELLCARE HEALTH PLANS, INC.,                       PROTECTION ACT)

                    Defendant.                      CLASS ACTION

                                                    DEMAND FOR JURY TRIAL


       Plaintiff Sergio D. Fiorarancio (hereinafter referred to as “Plaintiff”), individually and on

behalf of all others similarly situated, alleges on personal knowledge, investigation of counsel,

and on information and belief, as follows:

                                     NATURE OF ACTION
               1.      Plaintiff brings this action for statutory damages and equitable remedies

resulting from the illegal actions of WellCare Health Plans, Inc. (hereafter “WellCare”) in

contacting Plaintiff and Class Members on their cellular telephones without their prior express

consent within the meaning of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.,
and the Federal Communication Commission rules promulgated thereunder, 47 C.F.R. § 64.1200

(hereinafter referred to as the “TCPA”). WellCare has violated the TCPA by contacting Plaintiff

and Class members on their cellular telephones by using “an artificial or prerecorded voice” as

described in 47 U.S.C. § 227(b)(1)(A), without their prior express consent within the meaning of

the TCPA. Plaintiff brings this action for injunctive relief and statutory damages resulting from

WellCare’s illegal actions.

               2.      In addition, WellCare violated 47 U.S.C. § 227(c)(5) and 47 C.F.R. §

64.1200(c)(2) by making more than one call within a 12-month period to Plaintiff and Class

Members who placed their telephone numbers on the National Do Not Call Registry (“NDNC”).


                                             Page 1 of 21
    Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 2 of 21 PageID: 2




               3.       On behalf of the classes, Plaintiff seeks an injunction requiring WellCare

to cease all unauthorized automated telephone calls, and an award of statutory damages to the

members of the classes, together with costs and reasonable attorneys’ fees.

                                 JURISDICTION AND VENUE
               4.      This Court also has federal question jurisdiction pursuant to 28 U.S.C. §

1331.

               5.      This Court has personal jurisdiction over WellCare because a substantial

part of the events concerning the unauthorized robocalls at issue occurred in this District,

establishing minimum contacts showing WellCare has purposefully availed itself of the

resources and protection of the State of New Jersey.

               6.      Venue is proper in this Court because WellCare is deemed to reside in any

judicial district in which it is subject to personal jurisdiction at the time the action is commenced.

                                             PARTIES
               7.      Plaintiff Sergio D. Fiorarancio is and at all times mentioned herein was, an

individual citizen of the State of New Jersey.

               8.      Defendant WellCare Health Plans, Inc., is a Delaware corporation with its

headquarters and principal place of business in Tampa, Florida.

               THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                            (TCPA), 47 U.S.C. § 227

The TCPA’s Restrictions on Calls to Cellular Telephones
               9.      In 1991, Congress enacted the TCPA,1 in response to a growing number of

consumer complaints regarding certain telephone practices.

               10.     The TCPA regulates, among other things, the use of automated telephone

equipment, or “autodialers.” Specifically, the plain language of section 227(b)(1)(A)(iii)


1
 Telephone Consumer Protection Act of 1991, Pub. L. No. 102-243, 105 Stat. 2394 (1991),
codified at 47 U.S.C. § 227 (TCPA). The TCPA amended Title II of the Communications Act of
1934, 47 U.S.C. § 201 et seq.


                                            Page 2 of 21
    Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 3 of 21 PageID: 3




prohibits the use of autodialers to make any call to a wireless number in the absence of an

emergency or the prior express consent of the called party.2 Included within the definition of

“autodialed calls” are those utilizing a pre-recorded message, either played directly to the

recipient or sent to the recipient’s voicemail.

                 11.   According to findings by the FCC, the agency Congress vested with

authority to issue regulations implementing the TCPA, such calls are prohibited because, as

Congress found, automated or prerecorded telephone calls are a greater nuisance and invasion of

privacy than live solicitation calls, and such calls can be costly and inconvenient. The FCC also

recognized that wireless customers are charged for incoming calls whether they pay in advance

or after the minutes are used.3

                 12.   The FCC also recognized that wireless customers are charged for

incoming calls whether they pay in advance or after the minutes are used. 4

                 13.   On January 4, 2008, the FCC released a Declaratory Ruling wherein it

confirmed that autodialed and prerecorded message calls to a wireless number are permitted only

if the calls are made with the “prior express consent” of the called party.5

                 14.   With regard to calls or texts made for telemarketing purposes, the Federal

Communication Commission has instructed that sellers may not avoid liability by outsourcing

telemarketing:
                       [A]llowing the seller to avoid potential liability by outsourcing its
                       telemarketing activities to unsupervised third parties would leave
                       consumers in many cases without an effective remedy for telemarketing
                       intrusions. This would particularly be so if the telemarketers were
                       judgment proof, unidentifiable, or located outside the United States, as is
                       often the case. Even where third-party telemarketers are identifiable,

2
  47 U.S.C. § 227(b)(1)(A)(iii).
3
  Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, (“2003
Declaratory Ruling”), CG Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003).
4
  2008 FCC Declaratory Ruling, 18 FCC Rcd at 14115 (¶ 165).
5
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991 (“2008 FCC Declaratory Ruling”), 23 F.C.C.R. 559, 23 FCC Rcd. 559, 43
Communications Reg. (P&F) 877, 2008 WL 65485 (F.C.C.) (2008).


                                            Page 3 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 4 of 21 PageID: 4




                       solvent, and amenable to judgment limiting liability to the telemarketer
                       that physically places the call would make enforcement in many cases
                       substantially more expensive and less efficient, since consumers (or law
                       enforcement agencies) would be required to sue each marketer separately
                       in order to obtain effective relief. As the FTC noted, because “[s]ellers
                       may have thousands of ‘independent’ marketers, suing one or a few of
                       them is unlikely to make a substantive difference for consumer privacy.”
May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

               15.     In its January 4, 2008 ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” liability in the context of an autodialed or prerecorded message call

sent to a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

               16.     The FCC has explained that its “rules generally establish that the party on

whose behalf a solicitation is made bears ultimate responsibility for any violations.” See In re

Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum Opinion and

Order, 10 FCC Rcd 12391, 12397 (¶ 13) (1995).

               17.     On May 9, 2013, the FCC released a Declaratory Ruling holding that a

corporation or other entity that contracts out its telephone marketing “may be held vicariously

liable under federal common law principles of agency for violations of . . . section 227(b) . . .

that are committed by third-party telemarketers.”6

               18.     More specifically, the May 2013 FCC Ruling held that, even in the
absence of evidence of a formal contractual relationship between the seller and the telemarketer,

a seller is liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority”

to make the calls. 28 FCC Rcd at 6586 (¶ 34).

               19.     On July 10, 2015, the FCC released new guidance with regard to the

definition of autodialers under the TCPA. In particular, the FCC clarified that “autodialers need

only have the capacity to dial random and sequential numbers, rather than the present ability to


6
 In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
TCPA Rules, CG Docket No. 11-50, Declaratory Ruling, 28 FCC Rcd 6574, 6574 (¶ 1) (May 9,
2013) (“May 2013 FCC Ruling”).


                                             Page 4 of 21
    Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 5 of 21 PageID: 5




do so.”7 In doing so, it rejected the proposed “human intervention” test, which would require

plaintiffs to demonstrate that the system in question made the calls without any “human

intervention” in the process.8

                   20.   In the same 2015 FCC ruling, the agency also clarified that a “called

party” under the TCPA “is the subscriber, i.e., the consumer assigned the telephone number

dialed and billed for the call, or the non-subscriber customary user of a telephone number

included in a family or business calling plan.”9 In doing so, the FCC clarified that the relevant

test for TCPA purposes is whether the party who the telemarketer or debt collector actually

reached provided consent, not the party the debt collector or telemarketer was trying to reach

with the call.10

The TCPA’s Rules On Do Not Call Lists

                   21.   The TCPA and its regulations also make it unlawful to:

                         initiate any telephone solicitation to . . . a residential telephone subscriber
                         who has registered his or her telephone number on the national-do-not-call
                         registry of persons who do not wish to receive telephone solicitations that
                         is maintained by the Federal Government.

47 C.F.R. §§ 64.1200(d).

                   22.   The TCPA and the Regulations mandate that all telemarketers institute

certain minimum procedures and standards prior to placing any telemarketing call. If such

mandatory minimum procedures are not instituted, then each telemarketing call constitutes a

violation of the TCPA, 47 U.S.C. § 227(c)(5), and the Regulations, 47 C.F.R. § 64.1200(d).




7
  In the Matter of Rules and Regulations Implementing the Telephone Consumer Protection Act
of 1991 (“2015 FCC Declaratory Ruling”), 2015 WL 4387780 (F.C.C.) (2015) (¶ 15).
8
  2015 FCC Declaratory Ruling (¶ 20).
9
  Id. at (¶ 73).
10
   Id. at (¶ 78).


                                              Page 5 of 21
 Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 6 of 21 PageID: 6




Where a violation has occurred, any person receiving two or more calls has a private right of

action.

                                    FACTUAL ALLEGATIONS

                 23.     Plaintiff is, and at all times mentioned herein was, a “person” as defined

by 47 U.S.C. § 153(39).

                 24.     On January 10, 2007, Plaintiff registered his cellular telephone number,

973-341-****, with the National Do Not Call Registry, pursuant to 47 C.F.R. § 64.1200(d).

Plaintiff has been the sole and exclusive user of this number since that time.

                 25.     On February 5, 2019, at 3:56 pm Eastern Time, Plaintiff received a call on

his cellular number from telephone number 813-206-6200. Plaintiff did not pick up the call, and

the operator left a voicemail message in Spanish for a “F.E.” or “F.H.”,11 which translates to

“Hello, good afternoon. My name is Yeima, I’m calling from WellCare, from the Healthy Living

Program, to speak with Mr. [F.E.]. If you can please call us back, our phone number is 866-339-

2787. We are available to you Monday through Friday, from 9 am to 6 pm Eastern time. Thank

you and have a nice day.”

                 26.     Plaintiff does not speak Spanish, and does not know anyone named “F.E.”

or “F.H.” However, the message clearly identifies the call as coming from or on behalf of

Defendant WellCare. Based on Plaintiff’s review of his voicemails and call logs, Plaintiff

received similar calls either in Spanish or in English and seeking F.E./F.H. on the following

dates and times.

                 27.     On February 6, 2019, at 3:39 pm Eastern Time, Plaintiff received a call on

his cellular number from telephone number 813-206-6200. Plaintiff did not pick up the call, and

the operator left a voicemail message in Spanish which translates to “Hello, good afternoon. This

call is from WellCare, from the Healthy Living Program, for Mr. [F.]. If you can please call us



11
     Since F.E. or F.H. might be a minor, we identify him by the initials only.


                                             Page 6 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 7 of 21 PageID: 7




back, our phone number is 866-339-2787. We are available to you Monday through Friday, from

9 am to 6 pm Eastern time. Thank you and have a nice day.”.

              28.     On February 11, 2019, at 11:50 am Eastern Time, Plaintiff received a call

on his cellular number from telephone number 813-206-6200. Plaintiff did not pick up the call,

and the operator left a voicemail message in Spanish which translates to “Hello, good afternoon.

My name is Yeima, I'm calling from WellCare, from the Healthy Living Program, to speak with

Mr. [F.E.]. If you can please call us back, our phone number is 866-339-2787. We are available

to you Monday through Friday, from 9 am to 6 pm Eastern time. Thank you and have a nice

day.”.

              29.     On February 12, 2019, at 10:11 am Eastern Time, Plaintiff received a call

on his cellular number from telephone number 813-206-6200. Plaintiff did not pick up the call,

and the operator left a voicemail message in Spanish which translates to “Hello, good morning.

This call is from WellCare, from the Healthy Living Program, for Mr. [F.E.]. If you can, please

call us back. Our phone number is 866-339-2787. We are available to you Monday through

Friday, from 9 am to 6 pm Eastern time. Thank you and have a nice day.”

              30.     On February 14, 2019, at 12:21 pm Eastern Time, Plaintiff received a call

on his cellular number from telephone number 813-206-6200. Plaintiff did not pick up the call,

and the operator left a voicemail message in Spanish which translates to “Hello, good morning.

My name is Yeima, I'm calling from WellCare, from the Healthy Living Program, to speak with

Mr. [F.E.]. If you can please call us back, our phone number is 866-339-2787. We are available

to you Monday through Friday, from 9 am to 6 pm Eastern time. Thank you and have a nice

day.”

              31.     On February 14, 2019, at 3:17 pm Eastern Time, Plaintiff received a call

on his cellular number from telephone number 303-927-4159. Plaintiff did not pick up the call,

and the operator from “WellCare” left a voicemail message in Spanish which translates to “Good

afternoon, my name is Maribel. I’m calling from WellCare, the health plan. This call is for Mr.

[F.E.]in reference to an educational health program offered to him. Please call us back. We are


                                          Page 7 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 8 of 21 PageID: 8




here Monday through Friday, from 8 am to 6 pm, Eastern zone. The number to call is 1-866-635-

7045. Thanks, and have a nice day. Goodbye.”

               32.     On February 15, 2019, at 9:20 am Eastern Time, Plaintiff received a call

on his cellular number from telephone number 317-689-6686. Plaintiff did not pick up the call,

and the operator from “WellCare” left a voicemail message in Spanish which translates to “Good

morning, my name is Maribel. I’m calling from WellCare, the health plan. This call is for Mr.

[F.E.] in ... for ... uh ... information about an educational health program offered to him. Please

call us back. We are here Monday through Friday, from 8 am to 6 pm, Eastern zone. The number

to call is 1-866-635-7045. Again, my name is Maribel and I'm calling you from WellCare, your

health plan. Thanks, and have a nice day. Goodbye.”

               33.     On February 18, 2019, at 9:10 am Eastern Time, Plaintiff received a call

on his cellular number from telephone number 303-927-4159. Plaintiff did not pick up the call,

and the operator left a voicemail message which translates to “Good morning. My name is

Maribel. I'm calling back from the health plan. This call is for Mr. [F.E.] regarding an

educational health program that is offered to him, please call us back. We are here Monday

through Friday from 8:00 am to 6:00 pm Eastern Time. The number to call is 18666357045.

Thank you and have a good day. Thank you. Listen to your message: [redacted].” Plaintiff

retains the transcription of the voicemail message only.

               34.     On February 25, 2019, at 4:12 pm Eastern Time, Plaintiff received a call

on his cellular number from telephone number 866-752-5865. Plaintiff did not pick up the call,

and the operator from “WellCare” left a voicemail message. The message was in English and

was seeking “F.H” which transcribes to “Well hello this is WellCare calling. [F.H.] with

important information. Please call us toll free at 1-866-752-5865 and enter the seven digit pin.

[redacted]. So, we know it's you. Again, the number is 1-866-752-5865 and your seven digit pin

is [redacted]. If we don't hear from you soon, we'll try again. Thank you. Goodbye.” Plaintiff

retains the transcription of the voicemail message only. Plaintiff received a missed call from the

same telephone number on February 28, 2019.


                                           Page 8 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 9 of 21 PageID: 9




               35.     On March 2, 2019, at 9:09 am Eastern Time, Plaintiff received a missed

call from the same telephone number 866-752-5865. Plaintiff did not pick up the call, and the

operator from “WellCare” left a voicemail message in Spanish which transcribes to “Well hello

this is WellCare. We're still trying to reach [F.H.] with important information. Please call us

back as soon as possible at 1-866-752-5865 and enter the seven digit pin. [redacted]. So we

know it's you. Again, the number is 1-866-752-5865 and your seven digit pin is [redacted].

Thank you. Goodbye.” Plaintiff retains the transcription of the voicemail message only.

               36.     On March 5, 2019, at 1:50 pm Eastern Time, Plaintiff received a call on

his cellular number from telephone number 877-750-8281. Plaintiff did not pick up the call, and

the operator from “WellCare” left a voicemail message. The message was seeking “F.H.” which

transcribes to “Hi, this message is for Mr. [F.H.] my name is Stacy and I'm calling on behalf of

WellCare your insurance provider. I was just hoping to speak with you about a service that's

part of that membership. If you could give me a call at 877-750-8281. Our hours are 7:00 AM to

7:00 PM Central Standard Time Monday through Friday. I look forward to visiting with you and

I hope you have a great day...” Plaintiff retains the transcription of the voicemail message only.

               37.     On March 8, 2019, at 2:10 pm Eastern Time, Plaintiff received a similar

call and a voicemail message from the same telephone number which transcribes to “Hi this

message is for Mr. [F.H.]. This is Sean. I'm calling on behalf of WellCare your Medicare

provider. Following up with our members regarding our in home health assessment visit for

scheduling our free preventive care program and if you'll please reach us at 977-750-8281

Monday through Friday 7:00 AM to 6:00 PM Central Time.” Plaintiff retains the transcription of

the voicemail message only.

               38.     On June 12, 2019, Plaintiff received a missed call on his cellular number

from telephone number 317-689-6686. Upon information and belief, the telephone number 317-

689-6686 belongs to WellCare.

               39.     On October 11, 2019, at 6:42 pm Eastern Time, Plaintiff received a pre-

recorded message left in his voicemail, again in Spanish, from “WellCare New Jersey” from


                                           Page 9 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 10 of 21 PageID: 10




telephone number 888-442-2375 which transcribes to “Hello, we are calling WellCare New

Jersey parents on behalf of [F.E.]. This is a courtesy call that welcomes you to WellCare New

Jersey, to inform you about coverage under the dental plan. We would also like to invite you to

make an appointment with our dentist so that your child receives important preventive care. If

you have any questions or concerns regarding this plan or the clinical provider, please feel free

to contact WellCare New Jersey at 1-888-442-2375 or you can also dial 1 now to be connected

to a representative right away. Thanks for your attention.” The call was once again seeking

“F.E.”

               40.    On October 14, 2019, at 12:17 pm Eastern Time, Plaintiff received a pre-

recorded voicemail message from telephone number 833-600-8685. This message was in

English and stated that it was “Premium Assist calling on behalf of WellCare,” and instructed the

recipient to call back at the same number if “you receive any paperwork or phone calls from the

county about your benefits.”

               41.    On November 5, 2019, at 9:20 am Eastern Time, Plaintiff received a pre-

recorded message left in his voicemail in English, from “WellCare” from telephone number 866-

752-5865 which transcribes to “Hello. This is. Hello. This is WellCare calling [F.H.] with

important information. Please call us toll free at 1-866-752-5865 and enter this 7 digit pin,

[redacted]so we know it's you. Again, the number is 1-866-752-5865 and your 7 digit pin is

[redacted]. If we don't hear from you soon, we will try again. Thank you. Goodbye.”

               42.    On November 13, 2019, at 10:00 am Eastern Time, Plaintiff received a

pre-recorded message left in his voicemails in English from the same telephone number which

transcribes to “Hello. This is. Hello. This is WellCare. We are trying to reach [F.H.] with

important information. Please call us back as soon as possible at 1-866-752-5865 and enter this

7 digit pin, [redacted]so we know it's you. Again, the number is 1-866-752-5865 and your 7 digit

pin is [redacted]. Thank you. Goodbye.” The call was once again seeking “F.H.”




                                          Page 10 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 11 of 21 PageID: 11




               43.    On November 22, 2019, at 1:56 pm Eastern Time, Plaintiff received a text

message from short code 89878. This message was in Spanish, which stated:




               44.    The text message is translated to “WellCare: The flu is getting to your

area. Help protect yourself with a flu shot. https://s.revl.ink/7NYrpuBN Reply STOP to cancel.”
Plaintiff has no connection or prior dealings with either “Premium Assist” or Defendant, and is

not aware of any benefits he receives from any county.

               45.    On November 26, 2019, at 5:43 pm Eastern Time, Plaintiff received a text

message from short code 89878. This message was in Spanish, which stated:




               46.    The text message is translated to “WellCare: CDC is reporting a flu
outbreak in your area. Are you protected? https://s.revl.ink/PMxnjuRn Reply STOP to cancel.”

               47.    On December 13, 2019, at 6:55 pm Eastern Time, Plaintiff received a call

on his cellular number from telephone number 813-206-7491. Plaintiff did not pick up the call,

and the operator from “WellCare” left a voicemail message, again in Spanish which transcribes

to “Good afternoon, my name is Roman. I’m calling you from the Healthy Living Program from

WellCare. I was calling to speak with [F]. Please call us back at 866-339-2787. Thank you.”

               48.    On December 17, 2019, at 2:50 pm Eastern Time, Plaintiff received a call

on his cellular number from the same telephone number. Plaintiff did not pick up the call, and

the operator from “WellCare” left a voicemail message, again in Spanish which transcribes to


                                         Page 11 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 12 of 21 PageID: 12




“Good afternoon, my name is Roman. I’m calling you from the Healthy Living Program from

WellCare. I was calling to speak with [F]. Please call us back at 866-339-2787. Thank you.”

                 49.    Given the nature of the calls he received, Plaintiff is unable to fully

ascertain their purpose. Whether they are telemarketing, debt collection, some combination of

both, or neither, Plaintiff has not provided any prior express consent, or consent of any kind, to

receive autodialed calls from WellCare or its affiliates. Nor has he had any prior dealings with,

or relationship to, Defendant through which he could have provided prior express consent to

receive calls.

                 50.    WellCare is, and at all times mentioned herein was, a “person”, as defined

by 47 U.S.C. § 153(39).

                 51.    Pursuant to FCC Rulings and relevant case law, WellCare is directly liable

for the TCPA violations of any debt collectors when such third parties make debt collection calls

on behalf of WellCare.

                 52.    Likewise, insofar as WellCare or its affiliates engaged in telemarketing

without first obtaining prior express consent from the recipients of the telemarketing, WellCare

has violated the TCPA.

                 53.    The telephone number on which Plaintiff was contacted on behalf of

WellCare was assigned to a cellular telephone service as specified in 47 U.S.C. §

227(b)(1)(A)(iii).

                 54.    Plaintiff did not provide his “prior express consent” allowing WellCare or

its debt collectors to place telephone calls to Plaintiff’s cellular phone.

                 55.    Telephone calls made to Plaintiff’s cellular phone on behalf of WellCare

were not “for emergency purposes” as described in 47 U.S.C. § 227(b)(1)(A).

                 56.    Telephone calls to Plaintiff’s cellular phone on behalf of WellCare

utilizing an “artificial or prerecorded voice” for non-emergency purposes and in the absence of

Plaintiff’s prior express consent violated 47 U.S.C. § 227(b)(1)(A).




                                            Page 12 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 13 of 21 PageID: 13




                 57.    WellCare is, or should have been, aware that it or the automated calling

operation was making calls in violation of the TCPA. WellCare had the ability to prevent

unauthorized calls in violation of the TCPA from being placed by automated calling operations

conducted by itself or by its vendors or marketing partners.

                 58.    Under the TCPA and pursuant to the FCC’s January 2008 Declaratory

Ruling, the burden is on WellCare to demonstrate that Plaintiff provided it with prior express

consent within the meaning of the statute.12

                               CLASS ACTION ALLEGATIONS
                 59.    Plaintiff brings this action on behalf of himself and all other persons

similarly situated (hereinafter referred to collectively as “the Class”).

                 60.    Plaintiff proposes the following two Classes, subject to amendment as

appropriate:


         (1) The Prerecorded Message Class: All persons in the United States and its Territories
         who, within four years prior to the commencement of this litigation until the class is
         certified, received one or more calls on their cellular telephone from or on behalf of
         WellCare, utilizing an artificial or pre-recorded message, for whom WellCare cannot
         demonstrate that it had written, prior express consent for such calls.

         (2) The NDNC Class: All persons in the United States and its Territories whose telephone
         numbers were on the National Do Not Call Registry, but who received more than one
         telephone solicitation telemarketing call from or on behalf of WellCare within a 12-
         month period, since August 4, 2017.

Collectively, these persons will be referred to as “Class members.” Plaintiff represents, and is a

member of, the Class. Excluded from the Class are WellCare and any entities in which WellCare

has a controlling interest, WellCare’s agents and employees, any Judge to whom this action is

assigned and any member of such Judge’s staff and immediate family, and claims for personal

injury, wrongful death and/or emotional distress.




12
     See FCC Declaratory Ruling, 23 F.C.C.R. at 565 (¶ 10).


                                            Page 13 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 14 of 21 PageID: 14




               61.        Plaintiff does not know the exact number of members in the Class, but

Plaintiff reasonably believes that Class members number at minimum in the thousands, since

automated calls with prerecorded messages were used.

               62.        Plaintiff and all members of the Class have been harmed by the acts of

WellCare, because their privacy has been violated, they were subject to annoying and harassing

calls that constitute a nuisance, and in many cases, they were charged for incoming calls.

               63.        This Class Action Complaint seeks injunctive relief and money damages.

               64.        The joinder of all Class members is impracticable due to the size and

relatively modest value of each individual claim. The disposition of the claims in a class action

will provide substantial benefit to the parties and the Court in avoiding a multiplicity of identical

suits. The Class can be identified easily through records maintained by WellCare and/or its

vendors.

               65.        There are well defined, nearly identical, questions of law and fact

affecting all parties. The questions of law and fact involving the class claims predominate over

questions which may affect individual Class members. Those common questions of law and fact

include, but are not limited to, the following:

                      a.    Whether non-emergency calls made to Plaintiff and
               Class members’ cellular telephones used a prerecorded voice;

                     b.          Whether such calls were made by or on behalf of
               WellCare;

                       c.      Whether WellCare can meet its burden of showing
               it obtained prior express consent (i.e., consent that is clearly and
               unmistakably stated) to make such calls;

                        d.     Whether WellCare or its agents made more than one
               call to any person in a 12 month period;

                       e.     Whether WellCare or its agents maintained
               necessary procedures for compliance with the National Do Not
               Call registry;

                          f.     Whether WellCare’s conduct was knowing and/or
               willful;

                          g.     Whether WellCare’s is liable for damages, and the

                                             Page 14 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 15 of 21 PageID: 15



                  amount of such damages; and

                         h.     Whether WellCare should be enjoined from
                  engaging in such conduct in the future.
                  66.   As a person who received telephone calls using an artificial or prerecorded

voice, without his prior express consent within the meaning of the TCPA and Rules, Plaintiff

asserts claims that are typical of each Class member. Plaintiff will fairly and adequately

represent and protect the interests of the Class, and has no interests which are antagonistic to any

member of the Class.

                  67.   As a person whose telephone number was placed on the National Do Not

Call List and who received more than one call in a twelve-month period, Plaintiff asserts claims

that are typical of the NDNC Class.

                  68.   Plaintiff has retained counsel experienced in handling class action claims

involving violations of federal and state consumer protection statutes, including claims under the

TCPA.

                  69.   Absent a class action, most members of the Class would find the cost of

litigating their claims to be prohibitive and would have no effective remedy. The class treatment

of common questions of law and fact is also superior to multiple individual actions or piecemeal

litigation in that it conserves the resources of the courts and the litigants, and promotes

consistency and efficiency of adjudication.

                  70.   WellCare has acted on grounds generally applicable to the Class, thereby

making final injunctive relief and corresponding declaratory relief with respect to the Class as a

whole appropriate. Moreover, on information and belief, Plaintiff alleges that the TCPA

violations complained of herein are substantially likely to continue in the future if an injunction

is not entered.




                                           Page 15 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 16 of 21 PageID: 16




                                       CAUSES OF ACTION

                                           FIRST COUNT

           KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
              CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.
                       (On Behalf of the Prerecorded Message Class)

               71.       Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully stated herein.

               72.       WellCare knowingly or willfully violated the TCPA by making calls to the

cellular telephones, using pre-recorded messages, to individuals for whom it did not first obtain

prior express consent.

               73.       As a result of WellCare knowing and/or willful violations of 47 U.S.C. §

227 et seq., Plaintiff and each member of the Class are entitled to treble damages of up to

$1,500.00 for each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

               74.       Plaintiff and all Class members are also entitled to and do seek injunctive

relief prohibiting such conduct violating the TCPA by Defendants in the future. Plaintiff and

Class members are also entitled to an award of attorneys’ fees and costs.

                                          SECOND COUNT

STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                       47 U.S.C. § 227 ET SEQ.
                  (On Behalf of the Prerecorded Message Class)

               75.       Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

               76.       WellCare violated the TCPA by making calls to the cellular telephones,

using pre-recorded messages, to individuals for whom it did not first obtain prior express

consent.




                                            Page 16 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 17 of 21 PageID: 17




               77.     As a result of WellCare’s violations of 47 U.S.C. § 227 et seq., Plaintiff

and Class members are entitled to an award of $500.00 in statutory damages for each and every

call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

               78.     Plaintiff and Class members are also entitled to and do seek injunctive

relief prohibiting WellCare’s violation of the TCPA in the future.

               79.     Plaintiff and Class members are also entitled to an award of attorneys’ fees

and costs.

                                         THIRD COUNT

      KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
 CONSUMER PROTECTION ACT, 47 U.S.C. § 227 ET SEQ. AND 47 C.F.R. § 64.1200(d)
                  (On Behalf of the NDNC Class)

               80.     Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully stated herein.

               81.     WellCare knowingly and/or willingly violated the TCPA and the

Regulations by making, or having its agent make, two or more telemarketing calls within a 12-

month period on WellCare’s behalf to Plaintiff and the members of the NDNC Class while those

persons’ phone numbers were registered on the National Do Not Call Registry.

               82.     As a result of WellCare knowing and/or willful violations of 47 U.S.C. §

227 et seq., Plaintiff and each member of the Class are entitled to treble damages of up to

$1,500.00 for each and every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3).

               83.     Plaintiff and all Class members are also entitled to and do seek injunctive

relief prohibiting such conduct violating the TCPA by Defendants in the future. Plaintiff and

Class members are also entitled to an award of attorneys’ fees and costs.

                                        FOURTH COUNT

STATUTORY VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
             47 U.S.C. § 227 ET SEQ. AND 47 C.F.R. § 64.1200(d)
                     (On Behalf of the NDNC Class)



                                           Page 17 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 18 of 21 PageID: 18




                 84.    Plaintiff incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

                 85.    WellCare violated the TCPA and the Regulations by making, or having its

agent make, two or more telemarketing calls within a 12-month period on WellCare’s behalf to

Plaintiff and the members of the NDNC Class while those persons’ phone numbers were

registered on the National Do Not Call Registry

                 86.    As a result of WellCare’s violations of 47 U.S.C. § 227 et seq., Plaintiff

and Class members are entitled to an award of $500.00 in statutory damages for each and every

call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

                 87.    Plaintiff and Class members are also entitled to and do seek injunctive

relief prohibiting WellCare’s violation of the TCPA in the future.

                 88.    Plaintiff and Class members are also entitled to an award of attorneys’ fees

and costs.
                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiff respectfully requests that the Court grant Plaintiff and all Class

members the following relief against WellCare:

          A.     An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Class and any Subclasses the Court deems
appropriate, finding that Plaintiff is a proper representative of the Class and Subclasses, and

appointing the lawyers and law firms representing Plaintiff as counsel for the Class and

Subclasses;

          B.     Injunctive relief prohibiting such violations of the TCPA by WellCare in the

future;

          C.     As a result of Defendant’s willful and/or knowing violations of 47 U.S.C.

§ 227(b)(1), for himself and each Class member, treble damages, as provided by statute, of up to

$1,500.00 for each and every call that violated the TCPA;

          D.     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), for himself and


                                            Page 18 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 19 of 21 PageID: 19




each Class member, $500.00 in statutory damages for each and every call that violated the

TCPA;

        E.     As a result of Defendant’s willful and/or knowing violations of 47 C.F.R. §

64.1200(d), for himself and each member of the NDNC Class, treble damages, as provided by

statute, of up to $1,500 for each and every violation of the TCPA;

        F.     As a result of Defendant’s statutory violations of 47 C.F.R. § 64.1200(d), for

himself and each member of the NDNC Class, $500 in statutory damages for each and every

violation of the TCPA;

        G.     An award of attorneys’ fees and costs to counsel for Plaintiff and the Classes;

        H.     Such other relief as the Court deems just and proper.



 Dated: August 4, 2021                   KIM LAW FIRM LLC
                                         By: s/Yongmoon Kim
                                         Yongmoon Kim
                                         Email: ykim@kimlf.com
                                         411 Hackensack Avenue, Suite 701
                                         Hackensack, New Jersey 07601
                                         Telephone: (201) 273-7117
                                         Facsimile: (201) 273-7117

                                         LITE DEPALMA GREENBERG & AFANADOR, LLC
                                         Bruce D. Greenberg
                                         E-mail: bgreenberg@litedepalma.com
                                         Catherine B. Derenze
                                         E-mail: cderenze@litedepalma.com
                                         570 Broad Street, Suite 1201
                                         Newark, New Jersey 07102
                                         Telephone: (973) 623-3000
                                         Facsimile: (973) 623-0858




                                          Page 19 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 20 of 21 PageID: 20




                                MEYER WILSON CO., LPA
                                Matthew R. Wilson (pro hac vice to be filed)
                                Email: mwilson@meyerwilson.com
                                Michael J. Boyle, Jr. (pro hac vice to be filed)
                                Email: mboyle@meyerwilson.com
                                1320 Dublin Road, Ste. 100
                                Columbus, Ohio 43215
                                Telephone: (614) 224-6000
                                Facsimile: (614) 224-6066

                                Attorneys for Plaintiff and the Proposed Classes




                                 Page 20 of 21
Case 2:21-cv-14614-SRC-JBC Document 1 Filed 08/04/21 Page 21 of 21 PageID: 21




                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a trial by jury on all counts so triable.


                                       CERTIFICATION

       Pursuant to Local Civil Rule 11.2, I hereby certify to the best of my knowledge that the

matter in controversy is not the subject of any other action pending in any court or of any

pending arbitration or administrative proceeding.


 Dated: August 4, 2021                    KIM LAW FIRM LLC
                                          By: s/Yongmoon Kim
                                          Yongmoon Kim
                                          Email: ykim@kimlf.com
                                          411 Hackensack Avenue, Suite 701
                                          Hackensack, New Jersey 07601
                                          Telephone: (201) 273-7117
                                          Facsimile: (201) 273-7117

                                          LITE DEPALMA GREENBERG & AFANADOR, LLC
                                          Bruce D. Greenberg
                                          E-mail: bgreenberg@litedepalma.com
                                          Catherine B. Derenze
                                          E-mail: cderenze@litedepalma.com
                                          570 Broad Street, Suite 1201
                                          Newark, New Jersey 07102
                                          Telephone: (973) 623-3000
                                          Facsimile: (973) 623-0858

                                          MEYER WILSON CO., LPA
                                          Matthew R. Wilson (pro hac vice to be filed)
                                          Email: mwilson@meyerwilson.com
                                          Michael J. Boyle, Jr. (pro hac vice to be filed)
                                          Email: mboyle@meyerwilson.com
                                          1320 Dublin Road, Ste. 100
                                          Columbus, Ihio 43215
                                          Telephone: (614) 224-6000
                                          Facsimile: (614) 224-6066

                                          Attorneys for Plaintiff and the Proposed Classes




                                           Page 21 of 21
